. Case 4:09-cr-00043-SPF Document 671 Filed in USDC ND/OK on 09/06/19 Page 1 of 4

(G,
Kon FILED

IN THE UNITED STATES DISTRICT COURT SEP 06 2019
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, US bisthicr COURT
Plaintifé, | | |
v. | Case No. 09-CR-043
LINDSEY KENT SPRINGER,
Defendant.
ERRATA SHEET
Lindsey Kent Springer ("Springer") hereby files this errata sheet
involving his Motion under 18 U.S.C. § 3582(c)(1)(A)(i) which contained
reference to 18 different exhibits. Attached hereto is Exhibit 1 and should
be placed directly between the page entitled "Exhibit 1" and "Exhibit 2."
Springer failed to include Exhibit 1 with his Motion. ‘The declaration
under penalty of perjury that the exhibits are true and correct copies,
or copies of copies, applies to Exhibit 1 attached hereto and made a part
of Springer's Motion under 18 U.S.C. § 3582(c)(1)(A)(i).
Submitted, —

    

Seagoville, Texas 7/5159

—Mail _NoCertSvc _ No ne
—__ Cid __C/MJ __C/Ret'd © _NoEnv
ne Crys __NoEnvCpys _ Of __OMJ
Case 4:09-cr-00043-SPF Document 671 Filed in USDC ND/OK on 09/06/19 Page 2 of 4

CERTIFICATE OF SERVICE

‘I hereby certify that on September 3, 2019, I sent by U.S. Mail, First
Class, Postage Prepaid, the above Errata Sheet to the Clerk of Court, 333
West Fourth Street, Tulsa, Oklahoma 74103;

I further certify that the following lawyers represent the United States
of America and shall receive service of the above Errata Sheet through the
Court's ECF system:

Charles A. O'Reilly

Jeffrey A. Gallant
R. Trent Shores

 

DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on September 3, 2019,
I deposited the above Errata Sheet in the U.S. Mailbox located inside Seago-

ville Federal Prison Camp to the address for the Clerk listed above.

Declarant
 
Case 4:09-cr-00043-SPF Document 671 Filed in USDC ND/OK on 09/06/19 Page 4 of 4

       

NORTH TEXAS TXP&DC Smet e

a
a:

a

™

 

nee Bee asee20e PMgL er:
Dec Ne es¢0 — ED “y
Cahora eile a fostmar ved q/ Gia
P.O. Bey Yoo OF -CR-43-SpF-|

Secsgour le (Penns TStS4
<02580-063@ : ~
Clerk Of Court Pied
| "GeO Ca a RECEIVEp
i V\¢ [ “ 333 W 4TH ST se
Le goh Mle a Tulsa, OK 74103-—— m—memnt SEP 06 2nig

United States

Use DISTRICT count

74i03~—s2es59oo ENG pF ppyge UPPED effi gg] hed fp fe} by gg fjeetcageag dppf faqedesl
